Citation Nr: 0515141	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  96-09 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from May 18, 2000.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1946 to May 1949, 
from August 1949 to September 1952, and from January 1955 to 
July 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, granted service connection 
for PTSD and assigned that disability an evaluation of 10 
percent, effective from December 26, 1996.  

In a rating decision dated April 2001, the RO increased the 
evaluation assigned the veteran's PTSD to 30 percent, 
effective from May 18, 2000.  In a decision issued in March 
2003, the Board partially decided the veteran's claim by 
increasing the evaluation assigned the veteran's PTSD to 30 
percent, effective from December 26, 1996 to May 17, 2000.  
In October 2003, the Board remanded the remaining part of the 
claim, entitlement to an initial evaluation in excess of 30 
percent from May 18, 2000, to the RO for additional action.  

In October 2003, the Board also remanded another claim to the 
RO that was then on appeal: entitlement to service connection 
for a disorder manifested by low back pain, to include 
residuals of a lumbosacral strain in service, degenerative 
joint disease and scoliosis of the spine.  However, in a 
rating decision dated January 2005, the RO granted this 
claim.  It is thus no longer before the Board for appellate 
review.

In a written statement received in support of his claim in 
August 2001, the veteran requested a local hearing at the RO 
before a Hearing Officer.  In a letter dated April 2002, the 
RO acknowledged this request and notified the veteran of the 
date of the hearing.  On that date, however, the veteran 
failed to appear.  The Board thus considers the veteran's 
hearing request withdrawn.

In other written statements submitted during the course of 
this appeal, including a notice of disagreement received in 
January 1998, and when in contact with the VA Medical Center 
in Charleston, South Carolina, in October 1996, the veteran 
indicated that his PTSD rendered him unemployable.  By so 
stating, the veteran appears to have been raising a claim of 
entitlement to a total disability evaluation based on 
individual unemployability.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  Since May 18, 2000, the veteran's PTSD has manifested 
primarily as nightmares, intrusive thoughts, avoidance of 
war-related stimuli, tension, irritability, lethargy, 
anhedonia, poor sleep, nervousness when outside, and stress-
induced panic attacks, and has caused moderate to severe 
impairment in occupational and social functioning.   


CONCLUSION OF LAW

The criteria for entitlement to an initial 50 percent 
evaluation for PTSD, from May 18, 2000, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
February 2004, after initially assigning the veteran's 
service-connected PTSD a 10 percent evaluation in a rating 
decision dated January 1998.  However, given that notice was 
not mandated at the time of the initial RO decision, it was 
not error to furnish the veteran remedial notice.  Rather, 
the timing of such notice reflects compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

In the February 2004 letter, the RO acknowledged the 
veteran's claim, explained to him the evidence needed to 
substantiate that claim, notified him of VA's duty to assist, 
and indicated that it was developing his claim pursuant to 
that duty.  The RO noted that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, including private medical records, but that 
ultimately, it was the veteran's responsibility to submit all 
necessary evidence that was not in possession of a federal 
agency or department.  The RO identified the evidence it had 
already obtained in support of the veteran's claim and 
advised the veteran to furnish VA all other evidence he had 
that was relevant to his appeal.  The RO indicated that if 
the veteran wished VA to obtain medical reports on his 
behalf, he should sign the enclosed forms authorizing their 
release.

Moreover, in rating decisions dated January 1998, April 2001 
and April 2003, a statement of the case issued in February 
1998, supplemental statements of the case issued in May 2001, 
July 2001, August 2002 and January 2005, a letter dated April 
2002, a decision issued in March 2003, and a remand issued in 
October 2003, VA, via the RO and the Board, provided the 
veteran some of the same information furnished in the 
February 2004 VCAA notice and explained the reasons for which 
his claim was denied, the evidence it had requested in 
support of that claim, the evidence it had considered in 
denying that claim, and the evidence still needed to 
substantiate that claim.  As well, the RO furnished the 
veteran the provisions governing VA's duties to notify and 
assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the only 
evidence the veteran identified as being pertinent to his 
claim, including records from the VA Medical Center in 
Charleston, South Carolina.  The RO also conducted medical 
inquiry in an effort to substantiate the veteran's claim by 
affording him VA PTSD examinations, during which examiners 
discussed the severity of the veteran's PTSD symptomatology.  

In a Written Brief Presentation dated April 2005, the 
veteran's representative notes that the RO took all 
appropriate action in response to the Board's October 2003 
remand.  Neither he nor the veteran argues that VA has been 
deficient with regard to its duties to notify and assist.  It 
thus appears that "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (both observing circumstances as 
to when a remand would not result in any significant benefit 
to the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  Given that VA has done everything reasonably 
possible to notify and assist the veteran, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for his 
service-connected PTSD.  In written statements submitted 
during the course of this appeal, the veteran alleges that 
his PTSD symptoms have progressively worsened to the extent 
of depriving him of gainful employment and a quality life.  
The veteran's representative asserts that the Global 
Assessment of Functioning (GAF) score of 55 that is of record 
supports the veteran's claim for an increase to at least 50 
percent.  Also in support of the veteran's claim, the 
representative cites to 38 C.F.R. 4.7 for the proposition 
that the veteran's PTSD disability picture more nearly 
approximates the criteria required for an initial evaluation 
in excess of 30 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD as 30 
percent disabling pursuant to Diagnostic Code (DC) 9411.  
According to that code, a 30 percent evaluation is assignable 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Based on the evidence and reasoning noted below, the Board 
finds that, since May 18, 2000, the veteran's PTSD disability 
picture has more nearly approximated the criteria for a 50 
percent evaluation under Diagnostic Code 9411. 

As previously indicated, the veteran's disability must be 
considered in the context of the entire recorded history.  
Therefore, even though the only time frame at issue in this 
appeal begins on May 18, 2000, the Board will discuss briefly 
the nature of the veteran's PTSD since it was first 
diagnosed.  

The veteran had active service from May 1946 to May 1949, 
from August 1949 to September 1952, and from January 1955 to 
July 1968.  During this time period, he did not seek 
treatment for any psychiatric complaints.  Rather, he first 
expressed such complaints at a VA Medical Center in May 1996, 
but on that date, a physician did not diagnose PTSD.  During 
a subsequent VA evaluation conducted in November 1996, 
however, a physician first diagnosed PTSD as well as major 
depressive disorder and assigned those disabilities a GAF 
score of 55.  Thereafter, the veteran began to participate in 
individual and group therapy and, in January 1997, a 
physician noted mild improvement.  In February 1997, the 
veteran reported significant symptoms of PTSD, anxiety and 
depression.  An examiner noted fair memory and concentration 
and a flat affect.  By March 1997, these symptoms had 
stabilized.

In April 1997, the veteran underwent a VA PTSD examination, 
during which an examiner noted nightmares, flashbacks, 
intrusive thoughts, avoidance of stimuli, anhedonia, 
difficulties relating to others, increased arousal, insomnia, 
irritability, concentration difficulties, hypervigilance, an 
exaggerated startle reflex, a somewhat blunted affect, a mood 
rated 4-5/10, and fair insight and judgment.  The examiner 
also noted that the veteran had minimal social interaction, 
but was able to go to a coffee house and do chores outside 
the house.  The examiner indicated that the veteran was no 
longer working probably in part due to physical problems.  
The examiner diagnosed PTSD and major depressive disorder in 
partial remission, assigned a GAF score of 60, and opined 
that the veteran had mild social dysfunction and mild to 
moderate occupational dysfunction.  

In May 1997, the veteran again reported significant symptoms 
of PTSD and an examiner noted fair memory and concentration 
and a flat affect.  In August 1997, the veteran reported 
nightmares, intrusive memories and sleeping difficulties and 
an examiner noted that the veteran was on medication for his 
PTSD symptoms.  In September 1997 and November 1997, the 
veteran reported that he had been compliant with his 
medication, that his symptoms had stabilized, and that he was 
sleeping better and had improved social relationships.  He 
indicated that he had plans to wed.  In January 1998 and 
February 1998, he reported that his symptoms were significant 
and included those noted above as well as irritability.  In 
March 1998 and April 1998, he again reported that his 
symptoms were stable, but by June 1998, they were again 
significant, and in addition to those previously noted, 
included avoidance behavior, social isolation, dysphoria, 
anhedonia, and emotional numbing. 

In August 1998, the veteran got married.  Two months later, 
he reported that his symptoms had worsened.  A social worker 
characterized the veteran's PTSD as chronic and severe.  In 
January 1999, the veteran explained that he was having 
emotional difficulties with his spouse because her children 
required financial assistance.  During the remainder of 1999 
and the beginning of 2000, various examiners, including 
social workers and psychiatrists, characterized the veteran's 
PTSD as moderate to severe or severe and noted exacerbations 
of anxiety and arousal symptoms, especially during cold 
weather and the holiday seasons.  The veteran continued to 
report many of the symptoms noted above as well as night 
sweats.  

On May 18, 2000, the veteran underwent a VA PTSD examination, 
during which an examiner reviewed the claims file and 
discussed the nature of the veteran's PTSD from 1996 to 2000.  
He indicated that the veteran's PTSD symptoms were mild as of 
December 1996 and not sufficiently severe as to interfere 
with occupational and social functioning as of February 1998.  
He also indicated that the symptoms had increased moderately, 
that during the last few months at work, the veteran's 
interpersonal relationships had declined, that he had been 
having discord with his wife, and that his medication had 
recently been increased.  He assigned the veteran's PTSD a 
GAF score of 50, moderate to serious symptoms affecting mood, 
social and familial relationships and employment.  The 
examiner suggested a moderate increase in the veteran's 
disability rating, which, at that time, was 10 percent. 

Since May 18, 2000, the veteran has received less frequent 
treatment, but his PTSD symptoms have not diminished.  In 
September 2000, a social worker indicated that the veteran 
was isolated, withdrawn and unable to work.  As of June 2001, 
he was still having difficulty motivating himself.  

During the early and middle part of 2002, the veteran's PTSD 
waxed and waned.  On some occasions, examiners noted that it 
was stable.  On other occasions, examiners noted that it was 
worsening.  During this time period, the veteran did not 
report any additional symptoms.  In late 2002, examiners 
consistently described the veteran's PTSD as severe.  One 
examiner noted that the veteran had withdrawn from family and 
lacked socialization, recreation and exercise.  He then 
changed the veteran's medication and, initially, it appeared 
to have a positive effect on the veteran's symptomatology.  
Subsequently, however, the symptomatology again worsened and 
the veteran began to exhibit a lack of impulse control.  He 
reported several incidents of inappropriate behavior with 
young girls (11 and 12 years old), including kissing one on 
the lips.  The veteran continued to exhibit a lack of impulse 
control during the early to mid part of 2003, and several 
examiners noted that the veteran was not taking some of his 
medication.  By August 2003, however, his condition had 
improved.  He was compliant on medication and described his 
mood as "good."  

In October 2003, the veteran underwent a neuropsychological 
evaluation for the primary purpose of providing an 
explanation for the veteran's inappropriate sexual behaviors.  
On this date, the veteran reported nightmares, intrusive 
thoughts, avoidance of war-related stimuli, tension, 
forgetfulness, marital discord, and a plan to divorce his 
spouse.  The social worker indicated that the veteran's 
recent inappropriate social behavior had contributed to a 
breakdown of the couple's sexual relationship and their 
marital discord.  The social worker also indicated that, at 
the time of the incidents, the veteran's PTSD was well 
controlled.  Testing confirmed that such behavior was not the 
result of the veteran's depression or PTSD.   

In March 2004, the veteran underwent a VA PTSD examination, 
during which he reported that he was still with his wife, had 
recently joined a church, which he attended on Sundays and 
Wednesdays, and had been having no problems with independent 
living skills.  He also reported occasional nightmares, a 
changeable mood, problems with irritability, a dislike of war 
images, no trouble getting close to others, no problems with 
authority, a feeling of nervousness when outside in public, 
and stress-induced panic attacks.  He denied homicidal and 
suicidal ideation and indicated that he had never experienced 
psychotic symptoms.  The examiner diagnosed PTSD with 
moderate symptoms and assigned a GAF score of 55.  The 
examiner indicated that he saw no change in the veteran's 
functioning since the May 18, 2000 report.

During the remainder of 2004, the veteran and his spouse 
separated.  In July 2004, an examiner noted that the 
veteran's PTSD was stable and that the veteran had not had 
any recent follow-up treatment at the mental health clinic.

The above evidence of record establishes that, since May 18, 
2000, the veteran's PTSD has waxed and waned, manifesting 
primarily as nightmares, intrusive thoughts, avoidance of 
war-related stimuli, tension, irritability, lethargy, 
anhedonia, poor sleep, nervousness when outside, and stress-
induced panic attacks.  Since May 18, 2000, examiners have 
characterized the veteran's PTSD symptoms as moderate, 
moderate to severe, and severe, most often as severe, and 
assigned those symptoms GAF scores ranging from 50 to 55.  
One examiner indicated that since May 18, 2000, the veteran's 
PTSD had not changed.     

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2004), GAF scores of 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores of 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
These definitions confirm that, according to the medical 
professionals noted above, over the last five years, the 
veteran's PTSD symptoms have varied in severity, causing 
moderate to severe impairment in occupational and social 
functioning.    

Clearly, since May 18, 2000, the veteran has exhibited many 
moderate symptoms associated with PTSD, symptoms that allow 
for the assignment of a 30 percent evaluation under DC 9411.  
However, he has also exhibited more severe symptoms of PTSD, 
symptoms that allow for the assignment of a 50 percent 
evaluation under DC 9411.  Such symptoms include a flattened 
affect, impaired motivation and mood, impaired judgment and 
difficulty establishing and maintaining effective 
relationships.  Considering this fact in conjunction with the 
fact that, since May 18, 2000, most examiners have 
characterized these symptoms as severe, rather than moderate 
or moderately severe, it appears that the veteran's PTSD 
disability picture more nearly approximates the criteria for 
the higher 50 percent evaluation under 9411. 

An evaluation in excess of  50 percent is not assignable, 
however, as there is no evidence that, since May 18, 2000, 
the veteran has had deficiencies in most areas 


due to such symptoms as suicidal ideation, obsessional 
rituals, abnormal speech, near continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance.  In addition, although the veteran has had 
impulse control problems, testing has shown that those 
problems are not related to his PTSD.  Rather, the veteran is 
still able to function adequately with independent living 
skills and some social interaction.  He attends church twice 
weekly and has friends, albeit few, and has admitted that he 
has no problem getting along with others.  

There is no indication that the schedular criteria are 
inadequate to evaluate the disability at issue in this 
appeal.  As previously noted, the evidence does not establish 
that this disability, alone, causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitates frequent periods of 
hospitalization.  Accordingly, the veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  In light of this fact, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a different evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2004).  At 
present, however, a 50 percent evaluation, from May 18, 2000, 
is the most appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for an initial 50 percent evaluation for PTSD, from 
May 18, 2000, have been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  As the 
evidence supports the claim in this case, the claim must be 
granted.




ORDER

An initial 50 percent evaluation for PTSD, from May 18, 2000, 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


